United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1026
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Ricardo Alamilla

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                           Submitted: November 16, 2015
                              Filed: February 8, 2016
                                   [Unpublished]
                                   ____________

Before RILEY, Chief Judge, BEAM and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      A little more than two months after his release from prison and entry into a five-
year term of supervised release following his convictions for drug and weapon
charges, Ricardo Alamilla violated a mandatory term of his supervision first by
possessing a deadly weapon, then by driving under the influence of alcohol. See
18 U.S.C. § 3583(d) (requiring a sentencing court to “order, as an explicit condition
of supervised release, that the defendant not commit another Federal, State, or local
crime during the term of supervision”). After hearing from Alamilla, his counsel, and
a probation officer at Alamilla’s revocation hearing, the district court1 revoked
Alamilla’s supervised release and sentenced him to five years imprisonment followed
by five years of supervised release.

       Expressly “considering the statutory goals of sentencing,” see 18 U.S.C. § 3553
(sentencing factors), and the “advisory” United States Sentencing Guidelines, the
district court explained Alamilla’s sentence was necessary “[t]o reflect the seriousness
of the offense, to promote respect for the law, to provide for just punishment, to afford
deterrence,” and to address “the seriousness of [Alamilla’s] refusal to abide by his
terms of supervision.” The district court was also concerned about the “high risk of
new felonious conduct” and Alamilla’s need for “drug or alcohol treatment that
c[ould] best be provided in prison.”

       Alamilla appeals, arguing his revocation sentence “is substantively
unreasonable as it is far greater than necessary to serve the sentencing purposes of
18 U.S.C. § 3553(a).” “We review the substantive reasonableness of a revocation
sentence ‘under a deferential abuse-of-discretion standard.’” United States v. Miller,
557 F.3d 910, 917 (8th Cir. 2009) (quoting Gall v. United States, 552 U.S. 38, 41
(2007)). “A district court abuses its discretion and imposes an unreasonable sentence
when it fails to consider a relevant and significant factor, gives significant weight to
an irrelevant or improper factor, or considers the appropriate factors but commits a
clear error of judgment in weighing those factors.” United States v. Miner, 544 F.3d
930, 932 (8th Cir. 2008).




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-
       Alamilla asserts “the district court appeared to consider appropriate sentencing
factors,” but “made a serious error in judgment in weighing them – discounting
important factors while overvaluing others.” In particular, Alamilla contends the
district court “gave far too great of weight to [Alamilla’s need for drug and alcohol
treatment in prison] and misjudged that Alamilla can get help for his substance abuse
issues while incarcerated.” Reiterating the argument he made at the revocation
hearing, Alamilla reports he “may be able to participate in the 40 hour drug treatment
program offered by the Bureau of Prisons,” but “does not qualify for the more
intensive 500 hour [Residential Drug and Alcohol Program] because of his gun
conviction.”

       Having carefully reviewed the record, we conclude the district court properly
evaluated the relevant sentencing factors, weighed those factors and the evidence, and
imposed a reasonable revocation sentence. See 18 U.S.C. §§ 3553(a), 3583(e)(3); c.f.
United States v. Larison, 432 F.3d 921, 923-24 (8th Cir. 2006) (concluding the
sentencing court “appropriately balanced the statutory factors and imposed a
[reasonable] sentence that [wa]s within the maximum allowed by statute” where the
court “expressed grave concern over [the defendant’s] numerous and repeated
violations of the terms of his supervised release and his demonstrated inability” to
control his drug addiction “while on supervised release”).

      Accordingly, we affirm.
                     ______________________________




                                         -3-